 

Case 1:18-cr-00425-JFK Document 47 Filed 10/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we eee xv
ULS.A.
_ #18 CR 425 (JFK) ©
-V-
McAfee
x

 

The conference has been adjourned from November 30, 2020 to December 1,.2020

US Slain
DOCUMENT
PIU! _ OBICALLY PILED yj

i
FOOCH: /
joa DATE FILED: /o-7.t0

EURO RE AE TNE CR OE OP oR DB ce Oe

He

JOHN F, XEENAN ‘
United States District Judge

 

at 11:00 a.m. in Courtroom 20-C,. The time is excluded.

 

SO ORDERED.

Dated: New York, New York

|O-4_Lo

 

 

 

 

~

 
